Citation Nr: 0033678	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for perifolliculitis of 
the scalp with early hidradenitis suppurativa of the groin 
(skin disability), currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
skin disability.  The veteran perfected a timely appeal of 
this determination to the Board.

In numerous statements and during his April 1999 and October 
2000 hearings, the veteran asserted that he suffered from 
impotence as a consequence of his service-connected skin 
disability.  To date, this claim has not been considered and 
it is referred to the RO for all appropriate action.

In October 2000, the veteran presented testimony before the 
undersigned at a hearing held at the New York, New York, RO.


REMAND

The veteran contends that his service-connected skin 
disability is productive of chronic and recurrent symptoms 
and warrants an evaluation of at least 30 percent.  During 
this appeal, the veteran was afforded pertinent VA 
examinations in March 1998 and July 1999 to assess the 
severity of this disability.  A review of the examination 
reports indicates that neither examiner reviewed the 
veteran's claims folder prior to the preparation of his or 
her report.  In addition, the latter, more comprehensive 
examination report reflects that the veteran's skin 
disability was not manifested by any skin pathology.  

In his statements and testimony, however, the veteran 
maintains that the disability is manifested by chronic and 
recurrent symptoms.  Indeed, he states that he receives 
regular treatment for this disability at the Bronx, New York, 
VA Medical Center, as well as from a private examiner whom he 
identified during the October 2000 hearing.  In this regard, 
a review of the claims folder shows that VA outpatient 
treatment records dated subsequent to January 2000 are not of 
record. This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, no treatment records 
from the private examiner identified at the hearing are 
associated with the claims folder.  The RO must obtain VA and 
private treatment records because they might contain 
diagnostic impressions and other conclusions that might be 
determinative in the disposition of this claim.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board concludes that, on 
remand, the RO should schedule him for a VA dermatological 
examination, if possible, during the active stage of the 
veteran's skin disability.  In the examination report, the 
examiner should comment on the findings contained in the VA 
and private treatment records and provide an assessment of 
the symptomatology and severity of the disability.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for skin problems.  
This should specifically include any 
outstanding records of VA medical care 
from the Bronx, New York, VA Medical 
Center, dated since January 2000, and 
from any other facility or source 
identified by the veteran; this should 
specifically include the records of the 
veteran's care by the physician 
identified at the October 2000 hearing.  
The aid of the veteran in securing such 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the current 
severity of his service-connected 
perifolliculitis of the scalp with early 
hidradenitis suppurativa of the groin, 
and an attempt should be made to examine 
him when the skin disability is active.  
All indicated tests must be conducted.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should describe any exfoliation, 
exudation, ulceration, crusting, 
objective evidence of itching, marked 
disfigurement, and the extent and 
exposure of the affected areas.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


